Title: From George Washington to Major General Benedict Arnold, 11 July 1778
From: Washington, George
To: Arnold, Benedict


          
            Dear Sir
            Head-Quarters Paramus [N.J.] 11th July 1778
          
          Your favor of the 8th inst. affords me peculiar satisfaction by informing me that your
            wound begins to wear a favorable aspect, & that you are recovered from the
            disorder in your stomach—The left wing of the army is advanced four miles from this
            place, & 19 miles from Kings ferry—the other two divisions are moving on after
            it with proper intervals—the enemy since quitting the Jerseys have encamped in three
            divisions on Staten-Island, New York Island and Long Island—it does not appear to be
            their design or even practicable for them immediately to commence any offensive
            operations—this consideration added to the intense heat of the weather determines me to
            move very leisurely and spare the troops as much as possible—My hurry was so great when
            I last wrote that I omitted returng you my thanks for your obliging care in forwarding a
            Letter to Mrs Washington—you will be so good as to accept them now, and excuse the
              delinquency.
          
          The intelligence of the French fleets sailing from Toulon. gives some weight to the
            accounts which have been received by a Flag boat from New York of the arrival of a
            French Fleet off Chesapeak-bay—and induces me to congratulate you on it as matter worthy
            of credit—a vigorous press is said to have taken place in the harb⟨or⟩ of New York, for
            the purpose of manning the ⟨ir⟩ large Ships which are ordered to be ready for Sea. I am with great regard and es⟨teem⟩ Dr Sir &.
        